UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: April 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to WELLSTAR INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-1834908 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6911 Pilliod Road Holland, Ohio 43528 (Address of principal executive offices) 419-865-0069 (Registrant’s telephone number, including area code) Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares of the registrant's Common Stock, $0.001 par value per share, outstanding as of May 20, 2010 was 1,670,358,234. Table of Contents Page Part I – Financial Information Item 1. Financial Statements (unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 Part II – Other Information Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 PART I FINANCIAL INFORMATION WELLSTAR INTERNATIONAL, INC. CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2 WELLSTAR INTERNATIONAL, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2 CONTENTS PAGE CONSOLIDATED BALANCE SHEETS F-1, F-2 CONSOLIDATED STATEMENTS OF OPERATIONS F-3 ONSOLIDATED STATEMENT OF CHANGES IN TOCKHOLDERS’ EQUITY (DEFICIT) F-4 CONSOLIDATED STATEMENT OF CASH FLOWS F-5, F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENT
